Judgment and order reversed on the law and the facts, and new trial granted, costs to.appellant to abide the event. The verdict is against the weight of the evidence. There is no proof in the record as to the existence of any defect in the fastenings of the closet, or of any defect which caused the closet to fall; nor is there any evidence of negligence on the part of the defendant Chernitzky. Furthermore, there is no proof that there was any defect in the closet itself or in the manner in which it was attached to the wall and ceiling; nor is there any proof that notice of any alleged defect had been given to the defendant Chernitzky. From the case presented by plaintiff no inference can be drawn that defendant Chernitzky breached any legal duty owing to plaintiff. (See Schick v. Fleischhauer, 26 App. Div. 210; Frank v. Mandel, 76 id. 413; Silverman v. Isaac, 183 id. 542; Kushes v. Ginsberg, 99 id. 417; affd., 188 N. Y. 630; Wynne v. Haight, 27 App. Div. 7; Eckert v. Reichardt, 215 id. 144; 2 McAdam Landl. & Ten. [4h ed.] 1616.) Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur.